Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 04-1341

                            CARMEN L. QUINTANA,

                           Plaintiff, Appellant,

                                        v.

                   COMMISSIONER OF SOCIAL SECURITY,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

              [Hon. Justo Arenas, U.S. Magistrate Judge]


                                     Before

                          Selya, Lynch and Lipez,
                              Circuit Judges.



     Salvador Medina de la Cruz on brief for appellant.
     H.S. Garcia, United States Attorney, Lisa E. Bhatia, Assistant
U.S. Attorney, and Joseph E. Dunn, Assistant Regional Counsel,
Social Security Administration, on brief for appellee.



                               October 7, 2004
            Per Curiam.        This appeal from the denial of social

security disability benefits focuses on whether the claimant's

residual functional capacity enables her to do work other than what

she did in the past, and whether, despite the claimant's exertional

(back pain) and nonexertional (asthma and anxiety) limitations,

there remain a significant number of jobs in the national economy

that she    could   perform.      The   administrative    law   judge   (ALJ)

answered those questions in the affirmative, and the magistrate

judge, sitting as the district court, see 28 U.S.C. § 636(c),

affirmed.

            On appeal, the claimant makes the following arguments:

            (1) that the ALJ erred in relying, in part, on residual

functional capacity reports prepared by consultants who had not

examined the claimant, and

            (2) that the ALJ erred in concluding that the claimant's

residual functional capacity was not significantly undermined by

her nonexertional impairments and therefore relying on the medical

vocational guidelines (the Grid) to determine that jobs exist that

the claimant can perform.

Given the deferential standard of judicial review applicable here,

see,   e.g.,   Richardson   v.   Perales,   402   U.S.   389,   399   (1971);

Rodriguez v. Sec'y of HHS, 647 F.2d 218, 222 (1st Cir. 1981),

neither of those arguments warrants reversal.




                                    -2-
                  Reports by Nonexamining Consultants

            Although we have encouraged the Commissioner to obtain a

residual functional capacity report from an examining consultant,

Rivera-Torres v. Sec'y of HHS, 837 F.2d 4, 6 (1st Cir. 1988),

reports from nonexamining, nontestifying consultants are "entitled

to evidentiary weight, which 'will vary with the circumstances,'"

Berrios Lopez v. Sec'y of HHS, 951 F.2d 427, 431 (1st Cir. 1991)

(per curiam) (quoting Rodriguez, 647 F.2d at 223).1                      Greater

reliance    on   such   reports    is    warranted      where,   as   here,   the

nonexamining consultants, Hilario De La Iglesia, Ph.D., and Luis R.

Vecchini,    M.D.,   who   prepared      the   mental    residual     functional

capacity report, reviewed the reports of examining and treating

doctors before doing so and supported their conclusions with

reference to medical findings. See Berrios Lopez, 951 F.2d at 431.

            In   this   case,     we    need   not   consider     whether     the

nonexamining     psychiatric    consultants'      report,    standing     alone,

constitutes substantial evidence to support the ALJ's decision

concerning the claimant's mental residual functional capacity. Cf.

Berrios Lopez, 951 F.2d at 431 (finding such reports sufficient

under similar circumstances).           In this instance, the record also

contains comments on the claimant's residual functional capacity by



     1
      Because the claimant here voluntarily waived her right to an
evidentiary hearing and chose to rely solely on the documentary
record, she cannot complain about her resulting inability to cross-
examine the nonexamining consultants.

                                        -3-
an examining consultant, Dr. Alberto Rodriguez Robles, and two

treating psychiatrists, Dr. Ingrid Alicea-Berrios and Dr. Arias-

Boneta.    This is, therefore, not a case in which the nonexamining

consultants' reports were the only evidence of the claimant's

residual functional capacity.     Cf. Heggarty v. Sullivan, 947 F.2d

990, 997 (1st Cir. 1991). Nor is it a case in which the only

evidence consists of "raw, technical medical data." Cf. Berrios v.

Sec'y of HHS, 796 F.2d 574, 576 (1st Cir. 1986) (remanding because

there was "nothing in the record, intelligible to a lay person"

anent claimaint's residual functional capacity).

           Although the claimant argues that the ALJ should not have

relied on reports of nonexamining consultants, she does not argue

that any particular finding of the ALJ is unsupported by other

substantial evidence in the record.        In fact, although the reports

of the examining psychiatrists differ in some details from that of

the nonexamining consultants, both sets of experts seem to agree

with the ALJ's conclusion that, despite her mental impairments, the

claimant   retains   the   capacity   to   follow   simple   instructions

involved in unskilled work.     The examining psychiatrists' reports

also lend some support to the ALJ's subsidiary findings that the

claimant retains the capacity for social functioning and for

concentration, at least for short periods.          Indeed, one of the

claimant's treating psychiatrists reported that, with medication,




                                  -4-
the claimant's self-esteem, independence, and attitude toward life

have improved.

            In light of that substantial evidence supporting the

ALJ's decision as to the claimant's mental residual functional

capacity,    it   is   inconsequential       that,    in   some   respects,   the

examining    psychiatrists       characterized       the   claimaint's   mental

impairments as imposing more limits than did the nonexamining

consultants.      See Berrios Lopez, 951 F.2d at 429.             In particular,

the ALJ's discrediting of claimant's claims that she was unable to

do   any   activities    of    daily   living   was    warranted,     given   the

conflicting evidence in the record on this issue.                 Resolving such

conflicts is for the ALJ, not for a reviewing court.                  Rodriguez,

647 F.2d at 222.

                          Reliance on the Grid

            Simply because a claimant suffers from both exertional

and nonexertional impairments does not necessarily preclude using

the Grid to determine whether jobs exist that the claimant could

perform.     Rather, where a nonexertional impairment has been

"found to impose no significant restriction on the range of work

a claimant is exertionally able to perform, reliance on the Grid

remains appropriate."         Ortiz v. Sec'y of HHS, 890 F.2d         520, 524

(1st Cir. 1989); see also 20 C.F.R. pt. 404, subpt. P, app. 2,

§ 2.00(e)(2).      As long as the nonexertional impairment "has the

effect only of reducing th[e] occupational base marginally, the


                                       -5-
Grid remains highly relevant and can be relied on exclusively to

yield a finding as to disability."              Ortiz, 890 F.2d at 524.

While use of a vocational expert may be helpful in complex cases,

such use is not required.          See Social Security Ruling 96-9p,

Determining   Capability    to   Do    Other    Work–-Implications       of   a

Residual Functional Capacity for Less than a Full Range of

Sedentary Work, 1996 WL 374185, at *9 (S.S.A. July 2, 1996).

           Here,   considering        only   the   claimant's exertional

limitation (back pain), which allowed her to do "medium" work, in

combination with her age (45, which is considered a "younger

individual," 20 C.F.R. § 404.1563(c)) and her education (high

school   graduate),   the   Grid    would      dictate    a   finding   of    no

disability.    See 20 C.F.R. pt. 404, subpt. P, app. 2, table 3.

This is so regardless of the claimant's previous skilled-work

experience.   See id., rules 203.25-203.31.              Therefore, that the

claimant's mental impairments limit her to unskilled work makes

no difference in the number of jobs available.

           The claimant argues that her limitations in social

functioning would make her unable to get along with supervisors

and coworkers and would therefore so restrict her ability to do

unskilled work as to require a vocational expert to determine

whether sufficient jobs exist that she could perform.               However,

the ALJ expressly found that the claimant can "relate normally to

co-workers and supervisors."           That finding is supported              by


                                    -6-
substantial evidence in the record, including the claimant's own

statements.   Even claimant's treating psychiatrist rated the

claimant's social functioning as only "moderately limited" in

most respects.

          Nor should the claimant's inability to be exposed to

extreme temperatures, chemicals, dust, fumes, and gases–-due to

her asthma–-reduce, more than marginally, the broad occupational

base generally available to a younger individual with a high-

school education who is able to do medium, light, or sedentary

work.   See      See   SSR   96-9p,   supra,   1996   WL   374185,   at   *9

(explaining that "[e]ven a need to avoid all exposure to these

conditions would not, by itself, result in a significant erosion

of the occupational base for sedentary work").             As noted by the

ALJ, that base includes approximately 2,500 separate sedentary,

light, and medium occupations, each of which represents numerous

jobs in the national economy.         See 20 C.F.R. pt. 404, subpt. P,

app. 2, § 203.00).

          We need go no further.        For the reasons stated above,

we conclude that the Commissioner's decision was supported by

substantial evidence.

          Affirmed.




                                  -7-